DETAILED ACTION
This Office Action is in response to the communication filed on 10/28/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Michelle Carniaux (Reg. No. 36,098) on 12/17/2021.
The application has been amended as follows:
1. (Currently Amended) A method for a client computer for a local composition of a data page having personal user data for a number of services accessed by [[the]]a user and provided on a number of servers, a central access server from among the number of servers being defined and set up to serve[[s]] as an access node for the client computer, the method comprising  of:
 by the client computer, the query being prepared for a transmission from the client computer to the central access server;
receiving a processing element on the client computer and from the central access server in response to the query being transmitted to the central access server, the processing element including  and at least one visual element, the processing element further including control commands, which are processed by the client computer;
after the receiving of the processing element, automatically sending by the client computer to the respective servers, queries for the personal user data, and queries of the client computer to the access addresses included in the processing element being coordinated inrespective servers to be aggregated for the composition of the data page are delivered directly to the client computer for the local composition.
3. (Currently Amended) The method as recited in claim 1, wherein the composition includes a read respective servers.

6. (Currently Amended) The method as recited in claim 1, wherein the data page is an HTML page anda result of the query to the central access server and embedded in the visual element.
7. (Currently Amended) The method as recited in claim 1, wherein queries of the client computer to the respective servers indexed via the access addresses are authenticated.
8. (Currently Amended) The method as recited in claim 7, wherein the authentication of the queries of the client computer are performed via tokens which are made available to the client computer by the central access server.
9. (Currently Amended) The method as recited in claim 1, wherein the client computer is induced, after receiving the processing element, to transmit authenticated queries to the respective servers indexed via the access addresses to acquire the personal user data of the respective server.
10. (Currently Amended) The method as recited in claim 1, wherein the client computer communicates with the central access server according 98825297.124to a Open Authorization (OAuth) protocol.
11. (Currently Amended) The method as recited in claim 1, wherein [[the]] queries of the client computer to the respective servers for access to the personal user data stored thereon do not require any individual user interaction or log-in procedures at the respective servers.
12. (Currently Amended) The method as recited in claim 1, wherein the processing element is a[[n]] HyperText Markup Language (HTML) page having embedded frames that reference Uniform Resource Locator (URL)
13. (Currently Amended) The method as recited in claim 1, wherein after all control commands included in the processing element has been processed, all visual elements with the personal user data detected by the respective servers are displayed on a user interface of the client computer.
14. (Currently Amended) A non-transitory computer-readable storage medium on which is stored a computer program for a client computer for a local composition of a data page having personal user data for a number of services accessed by [[the]]a user and provided on a number of servers, a central access server from among the number of servers being defined and set up to serve[[s]] as an access node for the client computer, the computer-program,  of:
setting up a query for the local composition of the data page by the client computer, the query being prepared for a transmission from the client computer to the central access server; and
receiving a processing element on the client computer and from the central access server in response to the query being transmitted to the central access server, the processing element including and at least one visual element, the processing element further including control commands, which are processed by the client computer;
after the receiving of the processing element, automatically sending by the client computer to the respective servers, queries for the personal user data, and queries of the client computer to the access addresses included in the processing element being coordinated inrespective servers to be aggregated for the composition of the data page are delivered directly to the client computer for the local composition.
a local composition of a data page on a client computer, the data page being a composition of personal user data for a number of services, the system comprising:
the client computer which includes a client-side access interface for interaction with a central access server and which is in a data exchange with a number of servers;
the number of servers which provide the number of services to a user for use on the client computer; and
the central access server which is defined from among the number of servers and set up to function as an access node for the client computer, the central access server including a server-side access interface for the interaction with the client computer;
wherein the client computer is configured to: (i) generate a query for the composition of the data page and [[to]] send the query to the central access server, and (ii) receive a processing element in response to the query being sent to the central access server, the processing element includes and at least one visual element, the processing element including control commands that are processed by the client , and after the receiving of the processing element, automatically send to the particular servers, queries for the personal user data; and 
wherein the central access server is configured to set up the particular servers so that queries directed to the particular servers by the client computer are coordinated in particular servers to be aggregated for the composition of the data page are delivered directly to the client computer for the local composition.
Amendments to the Specification: 
Specification filed on 10/28/2019: 
Page 17: delete "(https://tools.ietf.org/html/rfc6749" and "(https://www.w3schools.com/TAGs/tag iframe.asp)".
Page 18: delete "(https://www.html5rocks.com/de/tutorials/internals/howbrowserswo rk/)".
Page 20: delete "(http://www.w3schools.com/TAgs/ref httpmethods.asp)".
Allowable Subject Matter
Claims 1-16 are allowed.
Prior arts found:

Prior art US 2015/0120650 discloses methods and systems utilizing entities from global collections in software applications. An example method comprises providing an application to receive a search request for entities within a global collection, displaying retrieved records, receiving user input including a selected entity, and copying data from a selected entity into a non-global collection of data. Another method comprises displaying a pictorial graphic depicting a business card, and synchronizing the graphical elements with a global entity record. Examples of systems generally comprise a data storage, a server, a first application configured to receive first user input and insert user input into a global collection of entities, a second application configured to display data associated with at least one entity record from a global collection of entity records, receive second user input, and copy data associated with a selected global entity record to a non-global collection of entities.

US 2018/0315044 discloses a method for conducting a transaction may include: receiving, at a user device from a transaction system, a request for a data element for conducting the transaction; in response to receiving the request, determining a data map corresponding to the requested data element, the data map including containing a plurality of pointers, each pointing to a respective one of a plurality of data fragments located on a respective one of a plurality of different data storage locations, such as a plurality of different data storage systems; retrieving, using the data map, the plurality of data fragments from the plurality of data storage locations; assembling the data element using the retrieved data fragments; and providing, by the user device to the transaction system, the data element to conduct the transaction. A method for processing the 
Prior art US 2008/0140642 discloses a client device is endowed with a client data collection and management service, a client content/metadata selection and propagation service and a client content presentation, to automatically collect user activity associated data to support a content/metadata selection and propagation service to select and propagate content/metadata more efficiently, flexibly and effectively.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "receiving a processing element on the client computer and from the central access server in response to the query being transmitted to the central access server, the processing element including access addresses to respective servers from among the number of the servers that are relevant for the query and at least one visual element, the processing element further including control commands, which are processed by the client computer; 
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "receiving a processing element on the client computer and from the central access server in response to the query being transmitted to the central access server, the processing element including access addresses to respective servers from 98825297.125among the number of the servers that are relevant for the query and at least one visual element, the processing element further including control commands, which are processed by the client computer; after the receiving of the processing element, automatically sending by the client computer to the respective servers, queries for the personal user data, and queries of the client computer to the access addresses included in the processing element being coordinated in a way that the personal user data on the respective 
Regarding independent claim 16: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 16: "wherein the client computer is configured to: (i) generate a query for the composition of the data page and send the query to the central access server, and (ii) receive a processing element in response to the query being sent to the central access server,
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436